Citation Nr: 1244323	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for sexual dysfunction, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam during the Vietnam War.  However, there is a significant question regarding whether the Veteran actually has diabetes at this time. 

In April 2010, the Board remanded this matter to obtain outstanding treatment reports and to afford the Veteran VA examinations of the claimed conditions.  The Board finds that there is insufficient compliance with its Remand directives.

The United States Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Indeed, failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id. 

Also in this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

In the April 2010 Board Remand, the RO was instructed to obtain outstanding treatment records from Concentra Medical Centers as the Veteran indicated they would provide medical opinions as to his current conditions.  While the Veteran submitted the requisite Authorization and Consent to Release Information form, to date, the RO has not attempted to obtain those records and a negative response from the Concentra Medical Center is not associated with the claims file.

In addition, the same month the Board remanded these matters, the Veteran underwent a VA examination of his claimed conditions.  In fact, the April 2010 Remand indicated, by way of clear chronological steps, that the RO was to first obtain the Veteran's outstanding treatment records and associate them with the claims file, if any.  Then, in the second paragraph of the Remand directives, the RO was instructed to afford the Veteran a VA examination.  Instead, the RO scheduled the Veteran for the VA examination prior to obtaining the outstanding medical reports.

Since the April 2010 VA examination, additional medical records have been added to the claims file, to include treatment reports from William Beaumont Army Medical Center and El Paso VAMC.  Clearly, these records have not been reviewed by the April 2010 VA examiner.  As such, the examiner did not base her medical opinion and findings on a comprehensive review of the evidence and examination is therefore, inadequate for VA compensation purposes as to both claims on appeal.

Furthermore, as directed in the April 2010 Remand, the April 2010 VA examiner did not opine as to the relationship or significance, if any, of why the Veteran is taking Metformin, which was bolded in the Board's April 2010 remand.

Essentially, the Veteran has alleged that he is taking Metformin because he currently has diabetes mellitus, type II.  This question must also be addressed upon remand.

Parenthetically, in the April 2010 examination report, the examiner indicated that while the Veteran reported to the examination, he "didn't show to" the glucose tolerance test (GTT) to confirm a diagnosis of diabetes mellitus.  In this regard, a claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an original compensation claim, as is the case here, the consequences for failing to report for VA examination requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b).

Finally, the Veteran has indicated that there are outstanding treatment records from Rio Grande Urology PA.  In addition to the records from Concentra Medical Centers, these treatment reports should also be obtained upon remand.  

If possible, the Veteran himself should obtain and submit these records in order to expedite his case before the Board. 

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization or medical releases, request and associate with the claims file the Veteran's treatment reports from all sources identified whose records have not previously been secured.  Specifically, this includes medical records from Concentra Medical Centers and Rio Grande Urology PA.

If no records are available, a negative reply should be obtained (if possible) and that reply, along with documentation of VA's efforts to obtain those records should be associated with the claims file.

2. After the above development has been fully completed, schedule the Veteran for an appropriate VA examination.  The Veteran's claim folder and a copy of this Remand must be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file in its entirety.  

All findings should be described in detail and all necessary diagnostic testing performed, to include a GTT.  The examiner must also address the significance, if any, of the Veteran's prescribed Metformin.

In this regard, the Veteran should also be advised that this examination may provide findings and opinions that are vital to his claims and that a failure to report and cooperate with the examinations may have adverse consequences to his claim.  Derwinski v. Connolly, 1 Vet. App. 566 (1991).

If the Veteran does not have diabetes mellitus, type II, and/or sexual dysfunction, the examiner should so state.  The critical issue is whether the Veteran has diabetes at this time. 

After a review of the record on appeal and an examination of the Veteran, the examiner should provide an answer to the following questions:

a) Is it at least as likely as not (a 50 percent probability or more) that type II diabetes mellitus and/or sexual dysfunction, if any, had its onset in service or was caused by the Veteran's active duty from October 1967 to June 1988, to include exposure to herbicides?

b) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's sexual dysfunction was either (i) caused or (ii) aggravated beyond its normal progression by (increased in severity due to) his diabetes mellitus?  If the opinion is that his diabetes mellitus aggravated his sexual dysfunction, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3. The RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2 (2011).

4. Then, after ensuring compliance with the above directives, readjudicate the Veteran's claims with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.

If the decision, with respect to the claims on appeal, remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


